Title: To George Washington from Richard Dobbs Spaight, 16 February 1794
From: Spaight, Richard Dobbs
To: Washington, George


          
            Sir
            North Carolina New Bern 16th Feb: 1794
          
          I now do myself the honor to enclose to you the papers which I enformed you of in my
            last letter respecting the Spanish brig St Joseph.
          I likewise enclose you copy of a letter from Edwd Jones esqr. Atto. for the Spanish
            Commissioners demanding from me a reimbursement of the monies expended by him as Atto.
            for said Commissioners, in sending expresses, seeing lawyers &c. and also for me to
            repay a deduction of a 3 P. Ct which he says the Marshal is entitled to under the laws
            of the United States for safe keeping the money. As I did not conceive the instructions
            which I had received authorized me to pay any monies whatever, or that by them it was understood the General Government would pay any other expences than
            those which might have been incurred by the Marshall in guarding and securing the mony,
            I wrote to Mr Jones to that effect, a Copy of my letter is also enclosed. I have the honor, &c.
          
            R.D. Spaight
          
        